Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-3-2003

USA v. Bell
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2340




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Bell" (2003). 2003 Decisions. Paper 492.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/492


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                    IN THE UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                  ____________________

                                       NO. 02-2340
                                   ___________________

                              UNITED STATES OF AMERICA

                                              v.

                                      STEVEN BELL
                                          a/k/a
                                     JAMES MOORE

                                         Steven Bell,
                                            Appellant
                                    ________________


                      On Appeal From the United States District Court
                          For the Eastern District of Pennsylvania
                                 (D.C. No. 01-cr-00169-1)
                         District Judge: Honorable Jan E. DuBois
                      _______________________________________

                        Submitted Under Third Circuit LAR 34.1(a)
                                  April 8, 2003

                  Before: BECKER, Chief Judge,* BARRY and BRIGHT **
                                   Circuit Judges.

                                  (Filed June 3, 2003    )




  *
      Judge Becker’s term as Chief Judge ended on May 4, 2003.
  **
     Honorable Myron H. Bright, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
                               _______________________

                                      OPINION
                               _______________________

BECKER, Circuit Judge.

       Steven Bell appeals his conviction under the Felon-in-Possession statute, 18

U.S.C. § 922(g). The facts are neither in dispute nor dispositive of this appeal. At all

events, they are well known to the parties hence we need not recount them here.

       Bell makes three challenges to his conviction. First Bell asserts that § 922 (g) is

unconstitutional under the Second Amendment of the U.S. Constitution. However, Bell’s

Second Amendment challenge to the Felon-in-Possession statute is foreclosed by a

number of cases from this Court, the latest of which is United States v. Rybar, 103 F.3d

273 (3d Cir. 1996), which held that “this court has on several occasions emphasized that

the Second Amendment furnishes no absolute right to firearms.” Second, Bell advances a

Fifth Amendment challenge to the statute, but that challenge rests on the foundational

assertion that the right to bear arms is personal and fundamental, which it is not. Finally,

Bell interposes a Commerce Clause challenge to the constitutionality of § 922(g) but that

challenge is squarely foreclosed by United States v. Singletary, 268 F.3d 196 (3d Cir.

2001), which upheld 18 U.S.C. § 922(g)(1) against a Commerce Clause challenge.

       The judgment of the District Court will be affirmed.




                                             2
TO THE CLERK:

         Kindly file the foregoing opinion.

                              /s/Edward R. Becker

                                    ____________________________
                                          Circuit Judge




                                       3
4